[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a criminal prosecution in which defendant stands charged with possession of narcotics with intent to sell in violation of General Statutes § 21a-278 (b); possession of narcotics with intent to sell within fifteen hundred feet of a school in violation of § 21a-278a(b); and operating a drug factory in violation of § 21a-277 (c). Ramon A. Morales, not a party to this action, has moved that the Court order Fleet Bank Account Number 4447467111 in the amount of $19,916.97 be returned to him. CT Page 4117
An examination of the files in this case, as well as other cases now pending before this court, indicates that on June 24, 1996, search and seizure warrants were issued after a finding of probable cause that certain property constituted evidence of money laundering in the first degree in violation of General Statutes § 53a-276 and sale of cocaine in violation of § 21a-278 (b). In the execution of these warrants, certain bank accounts and bank records were seized as evidence.
It is important to note that the property seized was not taken by the state under the asset forfeit statute but as evidence of the crimes of money laundering and sale of cocaine.
A review of the items seized under the various warrants fails to disclose any bank account under the name of the petitioner and the defendant in this action.
Without deciding whether or not petitioner has standing to proceed on her motion in this case for reasons above stated, the motion must be denied.
Purtill, J.